Citation Nr: 1122352	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder with right lower extremity radiculopathy.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1969 to November 1970; among his awards and decorations, he is the recipient of the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision the RO denied service connection for status post hemilaminectomy and discectomy of herniated nucleus pulposus on the right side (claimed as back condition), radiculopathy of the right lower extremity (claimed as nerve damage), and bilateral hearing loss.  The Veteran disagreed with the RO's determination, specifically for hearing loss and a back disorder.  In the statement of the case (SOC) issued in March 2008, the RO recharacterized the issue regarding the back disorder to reflect right lower extremity radiculopathy, as is shown above is the Issues section.  In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his combat-related military service from November 1969 to November 1970.  

2.  There is no evidence of sensorineural hearing loss during service or within one year after service, and there is probative medical evidence against a link between the Veteran's current bilateral sensorineural hearing loss and his period of active military service - to include his conceded acoustic trauma.  

3.  The Veteran is not currently shown to have a hearing loss disability by VA standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the claims folder reveals compliance with VCAA.  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2006.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the July 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice with regard to his service connection claim, such that there is no error in the content of VCAA notice.

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, VCAA notice issued in July 2006 was prior to the December 2006 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and personnel records.  The Veteran has not had VA and private treatment for hearing loss therefore no treatment records are available.  The Veteran indicated that he receives Social Security Administration (SSA) benefits and those records were requested and received by the RO.  The Veteran had a VA audiology examination in November 2006 and the examiner evaluated the Veteran's hearing loss.  No additional pertinent evidence has been identified by the Veteran; and neither he nor his representative has stated that any additional evidence remains outstanding.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

II.  Service Connection Claim

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson, 581 F.3d at 1316; but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488 (1997).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.



Bilateral Hearing Loss

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran essentially contends that he developed bilateral hearing loss as the result of acoustic trauma during service.  He asserts that he was the assistant machine gunner and the noises from rounds from an M60 machine gun, without hearing protection, caused his current hearing loss. (See Veteran's statement in VA Form-9).  Further, he has asserted that he had contact with machine gun fire, rockets, bombs and other artillery while in combat.  In addition, his military occupational specialty (MOS) as light weapons infantry, auto rifleman and radio operator would often involve repetitive exposure to loud noise from machine guns, mortar attacks and bombs.  See generally Hearing Transcript (Tr.), pp. 26-30.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.  
The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159  (1993).  

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The Veteran's DD Form 214 confirms that he served in the Army in the Republic of Vietnam from November 1969 to November 1970.  Further, service personnel records reveal military occupational specialties of light weapons infantry, auto rifleman and radio operator.  Service records also reflect awards and decorations including the CIB, among others.  Moreover, in a January 2010 rating decision the RO granted service connection for PTSD, thereby conceding the Veteran's combat exposure.  Thus, there is sufficient evidence that the Veteran engaged in combat in service, such that his lay statements and testimony are sufficient to show the occurrence of combat-related acoustic trauma during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the combat presumption is in effect as to the in-service element, the Veteran must still present evidence of a hearing loss disability by VA standards, which is etiologically linked to his acoustic trauma during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

The Veteran's service treatment records are negative for any complaints or treatment for hearing loss.  In addition, service treatment records show the Veteran's hearing was within normal limits on his entrance and separation examinations.  But once again the Board acknowledges that the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford, 3  Vet. App. at 89.  In fact, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b);  38 C.F.R. 3.303(d).  

On VA audiology examination in November 2006, the audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
15
LEFT
15
15
30
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The diagnosis was mild sensorineural hearing loss at 2000 and 6000 Hertz bilaterally.

The evidence shows that the Veteran does not have a current hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  While the VA examiner in November 2006 diagnosed the Veteran with mild sensorineural hearing loss at 2000 and 6000 Hertz bilaterally, these levels do not fall within the standards for a hearing loss disability under VA regulations.  The Board reiterates, that under VA standards impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent; and such is not the case here.  See 38 C.F.R. § 3.385.

Moreover, following the audiology examination of the Veteran, and the rendering of a diagnosis of mild bilateral sensorineural hearing loss, the VA examiner commented that "Medical evaluation is not likely to lead to treatment that will significantly improve hearing.  It is this examiner's opinion that hearing loss is less likely than as not (less than 50/50 probability) caused by or a result of noise exposure in the military."  The examiner's rationale for this opinion was the Veteran had documented normal hearing sensitivity in both ears at separation from service, the claims folder did not include documentation of hearing loss in service or nearer in time to service, and the degree of hearing loss is mild and remote in time to military service.  The Board finds this examiner's opinion to be of high probative value and the examination results adequate for evaluation purposes.  Specifically, the November 2006 examiner reviewed the claims folder and interviewed the Veteran as well as conducted a detailed physical examination with current audiological testing and supported by the evidence of record.  In addition, the examiner provided sound reasoning for the opinion reached and there is no indication that the VA examiner was not aware of the Veteran's past medical history or misstated any relevant fact.  Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

The Board also acknowledges the Veteran's contentions of hearing loss, however, as noted above, service connection for bilateral hearing loss is not warranted in cases where VA standards for a hearing loss disability are not met.  The Board recognizes the sincerity of the arguments advanced by the Veteran and his representative that his hearing loss is related to his military combat experience.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331.  However, hearing loss requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of a lay opinion on etiology.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

With regard to the Veteran's claim for service connection for a back disorder, he contends that he injured his back while in Vietnam doing airborne jumps with a one hundred-pound rucksack on his back.  In addition, he stated that he hiked through the jungle with the rucksack and it affected his back to the point that he now has severe back pain and was required to have surgery on his back, which resulted in nerve damage on his right side.  

On VA examination of the spine in December 2009 the Veteran reported that he first noticed back pain while in Vietnam and after that he would intermittently have pain in the back which radiated down either leg.  VA examiner conducted a thorough examination of the spine, to include a review of results from an MRI [magnetic resonance imaging], and an EMG [electromyography] and diagnosed the Veteran with post-laminectomy syndrome with radiculopathy.  The examiner was asked to render an opinion as to the etiology of the Veteran's back disorder.  She noted that she could not resolve the issue of a back injury in combat without resort to mere speculation.  Her rationale for the opinion given was that it is conceded that the Veteran injured himself in combat in Vietnam.  The Veteran reports carrying a rucksack through the jungles.  He reports that his back pain started then but he did not report it at separation because he wanted to get out of the military.  The examiner found the Veteran to be credible and noted that the record clearly reveals that he has a painful back condition.  However, the examiner noted that she was unable to convincingly determine that the present back condition is related to a combat injury.  In this regard, to the extent it may be argued that the examiner's inability to convincingly determine that the Veteran's back disorder is related to combat warrants a grant of his claim, such speculation does not raise the weight of the evidence to that of equipoise.  The Board may not award benefits when the award would be based upon pure speculation.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009) ("[A]n examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other.").  The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  Here, however, it is unclear to the Board why the examiner was unable to render the requested opinion without resorting to speculation.  Thus, an additional medical opinion is required.

The "opinion" provided by the December 2009 examiner is, unfortunately, not sufficient upon which to award service connection.  See Id.  The Board is not satisfied that the issue, of whether the Veteran's back disorder is etiologically related to his combat experience in service, cannot be resolved without resorting to speculation.  The Board must ensure that the VA examiner has considered "all procurable and assembled data" and that the decision that no conclusion can be reached is "based on sufficient facts or data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) and Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)).  As such, it is not satisfied that the conclusion that an etiology opinion would be speculative has been fully explained; an addendum to the December 2009 VA examination that reflects the appropriate competent and credible evidence of record is therefore needed.

In addition, at his Board hearing the Veteran indicated that he was treated in the late 1990's or in 2000 or 2001 by VA.  He stated that he was treated at a VA clinic in New Jersey and in Wilmington, Delaware.  Tr., p. 6.  He also stated that he may have been treated at VA in Oakland Park, Florida.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, prior to arranging for an addendum to the December 2009 VA examination, the RO should obtain from the above-noted any records of treatment for the Veteran's claimed back disorder, from the late1990's, 2000, or 2001, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the New Jersey, Wilmington, Delaware and Oakland Park, Florida VA facilities all outstanding pertinent records of evaluation and/or treatment of the Veteran's claimed back disability (dated from the late 1990's, 2000 or 2001).  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims folder.

2.  The Veteran has also received treatment for his back disorder from VA Medical Center (VAMC) in West Palm Beach.  The RO should obtain any evaluation and/or treatment of the Veteran's claimed back disability from VAMC in West Palm Beach, dated from February 2010 to the present.

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims folder.

3.  After the above development has been completed, the RO should attempt to return the Veteran's claims folder to the same examiner who provided the December 2009 VA spine examination, so that she may amend the report to provide a complete opinion, and adequate rationale, without resort to speculation.  If the examiner is no longer available, the Veteran should be scheduled for a new examination.  The December 2009 examiner (or a new examiner) must review the entire claims folder and a copy of this Remand and produce an addendum.

For the Veteran's back disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability is related to serving in combat in Vietnam.  

4.  The examiner is also asked to comment on the etiology of the Veteran's claimed disorder of radiculopathy of the right lower extremity (claimed as nerve damage).

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current nerve damage of the right lower extremity is causally or etiologically related to the Veteran's combat experience as opposed to its being more likely due to some other factor or factors.  The examiner should address the Veteran's contentions that when he experiences back pain he also has sciatic pain mostly on the right side.

The examiner should reference: (1) December 2009 VA examination report, and (2) the August 2010 Board hearing transcript where the Veteran indicated that he sustained back injuries from carrying around a 120-pound rucksack and jumping out of an aircraft with one hundred pounds on his back.  Tr., p. 3; 
A complete rationale should be given for all opinions reached.  

5.  Re-adjudicate the claim of service connection for a back disorder.  If the decision remains in any way adverse to the Veteran, provide a supplemental SOC (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues remaining on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


